      Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 1 of 34



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

CHANDRA WARE                                    §
                                                §
vs.                                             §          C.A. NO. 4:20-cv-01999
                                                §                       (JURY)
STATE FARM MUTUAL                               §
AUTOMOBILE INSURANCE                            §
COMPANY                                         §

 DEFENDANT STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY’S
                      NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant State Farm Mutual Automobile

Insurance Company (“State Farm”) files this Notice of Removal of the present action from the

234th Judicial District Court of Harris County, Texas to the United States District Court for the

Southern District of Texas, Houston Division, on the basis of diversity of citizenship and amount

in controversy. In connection with this Notice of Removal, State Farm would respectfully show

unto the Court as follows:

                                             I.
                                       INTRODUCTION

       1.      This lawsuit began on or about April 20, 2020, when Plaintiff Chandra Ware, filed

her Original Petition in Cause No. 2020-24553 in the 215th Judicial District Court of Harris

County, Texas, styled Chandra Ware v. State Farm Mutual Automobile Insurance Company. The

suit arises from an automobile accident that occurred on March 5, 2018 in Harris County, Texas.

Plaintiff seeks to recover uninsured/underinsured motorist benefits from State Farm.

       2.      State Farm was served with Plaintiff’s Original Petition on May 6, 2020 and filed

its Original Answer on June 1, 2020.
      Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 2 of 34



                                            II.
                                   GROUNDS FOR REMOVAL

     A. Complete Diversity of Citizenship Exists Between the Parties, and the Amount in
        Controversy Exceeds $75,000

        3.      Removal is proper because there is complete diversity of citizenship between the

parties, and the alleged amount in controversy exceeds $75,000, exclusive of interest and costs.

See 28 U.S.C. § 1332(a)(1).

        4.      Plaintiff is a resident and citizen of Texas. State Farm was and is incorporated in,

and a resident of, the State of Illinois.

        5.      Plaintiff’s Original Petition states she is seeking “monetary relief of

$1,000,000.00.” (See Pl.’s Original Pet. at 8.) Thus, the amount in controversy exceeds $75,000.

See 28 U.S.C. § 1332(a)(1).

B.      Venue is Proper in This Division and in This District.

        6.      Plaintiff filed this action in Harris County, Texas. The Houston Division of the

Southern District of Texas encompasses Harris County, Texas. See id. § 124(b)(2). Thus, this

district and division embrace the place where the state court action is pending. See id. § 1441(a).

                                      III.
                     PROCEDURAL REQUIREMENTS FOR REMOVAL

        7.      State Farm was served on May 6, 2020. This Notice of Removal is being filed on

June 5, 2020. Accordingly, this Notice of Removal is timely filed within 30 days of when State

Farm received Plaintiff’s Original Petition and within one year of the commencement of this suit.

See id. § 1446(b).

        8.      A copy of this Notice of Removal will be filed with the Harris County District

Clerk’s office and served on Plaintiff promptly. See id. § 1446(d); see also Nixon v. Wheatley, 368

F. Supp. 2d 635, 640 (E.D. Tex. 2005).
      Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 3 of 34



        9.     Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81 of the Southern District of

Texas, this Notice of Removal is accompanied by the following documents:

               Exhibit A:      An index of matters being filed;

               Exhibit B:      The state court docket sheet, all executed process in the case, all
                               pleadings asserting causes of action, all answers to such pleadings,
                               and all orders signed by the state judge;

               Exhibit C:      A list of all counsel of record, including addresses, telephone
                               numbers, and parties represented.

        10.    The filing fee has been paid to the Clerk.

        11.    The filing of this notice, along with the filing of the notice in the state court and

service of the notice upon Plaintiff’s counsel, serves immediately to confer exclusive jurisdiction

of this cause upon this Court, and divests the state court of all jurisdiction over these proceedings

and claims.

                                               IV.
                                             PRAYER

        12.    State Farm prays that the above-styled action now pending in the 215th Judicial

District Court of Harris County, Texas be removed to this Honorable Court pursuant to the Court’s

diversity jurisdiction, that upon final trial, judgment be rendered that Plaintiff take nothing by his

suit against State Farm, and for such other and further relief to which State Farm may be justly

entitled.

        13.    This Notice of Removal is filed subject to and without waiver of any defenses or

objections to Plaintiff’s Original Petition as allowed by the Federal Rules of Civil Procedure or by

any applicable law.

        14.    A jury fee was paid in state court and Defendant hereby requests a jury trial in this

cause of action.
     Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 4 of 34



                                    Respectfully submitted,

                                    GERMER PLLC

                                    By:_____________________________
                                          DALE M. “RETT” HOLIDY
                                          Federal Bar No. 21382
                                          State Bar No. 00792937
                                          America Tower
                                          2929 Allen Parkway, Suite 2900
                                          Houston, Texas 77019
                                          (713) 650-1313 – Telephone
                                          (713) 739-7420 – Facsimile
                                          rholidy@germer.com

                                    ATTORNEY FOR DEFENDANT,
                                    STATE FARM MUTUAL AUTOMOBILE
                                    INSURANCE COMPANY

OF COUNSEL:
GERMER PLLC
Lauren N. Herrera
Federal Bar No. 3174150
State Bar No. 24092720
America Tower
2929 Allen Parkway, Suite 2900
Houston, Texas 77019
(713) 650-1313 - Telephone
(713) 739-7420 - Facsimile
lherrera@germer.com
     Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 5 of 34



                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing instrument was
forwarded to all known counsel pursuant to the Federal Rules of Civil Procedure on this the 5th
day of June, 2020.

       Anthony Akins Pusch                                               VIA CM/ECF
       PUSCH & NGUYEN LAW FIRM PLLC
       6330 Gulf Freeway
       Houston, Texas 77023
       eserve@puschnguyen.com



                                                   LAUREN N. HERRERA
     Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 6 of 34




                                      EXHIBIT A
                           LIST OF ATTORNEYS/PARTIES

1.    Anthony Akins Pusch
      PUSCH & NGUYEN LAW FIRM PLLC
      6330 Gulf Freeway
      Houston, Texas 77023
      (713) 524-8139 – Telephone
      (713) 524-7034 – Facsimile
      cnguyen@puschnguyen.com
      eserve@puschnguyen.com
      Attorneys for Plaintiff, Chandra Ware

2.    Dale M. “Rett” Holidy
      Lauren N. Herrera
      GERMER PLLC
      America Tower
      2929 Allen Parkway, Suite 2900
      Houston, Texas 77019
      (713) 650-1313 – Telephone
      (713) 739-7420 – Facsimile
      rholidy@germer.com
      lherrera@germer.com
      Attorneys for Defendant, State Farm Mutual Automobile Insurance Company



                            INDEX OF DOCUMENTS FILED
                              WITH REMOVAL ACTION

     CHANDRA WARE v. STAT FARM AUTOMOBILE INSURANCE COMPANY

             (A)    Plaintiff’s Original Petition

             (B)    Citation

             (C)    Answer for Defendant State Farm

             (D)    State Court Case Summary/Docket Sheet
    Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 7 of 34                               4 /20/2020 11:32 AM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  EnvelopeNo.42410655
                          2020-24553 / Court: 215                                                    By: Carolina Salgado
                                                                                               Filed: 4/20/2020 11:32 AM

                              CAUSE NO.

CHANDRA WARE                                    §                 IN THE             JUDICIAL
PLAINTIFF                                       §
vs.                          §                                     DISTRICT COURT OF
STATE FARM MUTUAL            §
AUTOMOBILE INSURANCE COMPANY §
DEFENDANT                    §                                     HARRIS COiI~`lE~'~'' TEXAS
                                                                                ~(7,

                            PLAINTIFF' S ORIGINAL PETITION                    ~


       COME NOW, CHANDRA WARE, Plaintiff, complaining of                      dant, STATE FARM
                                                                     0
MUTUAL AUTOMOBII,E INSURANCE COMPANY, (STATE F                             and for cause of action
would respectfully show unto the court the following:            ~
                                                 I            0~
                               DISCOVERY CONTROL~T N
   1. Plaintiff requests that this case be governed byolovery Control Plan Level 2, pursuant
       to TEX. R. Civ. P. 190.3.                     c~



   2. To the extent that the above-nam%~Iendant is conducting business pursuant to a trade
       name or assumed name, the suit i"rought against them pursuant to the terms of Rule 28
       of the Texas Rules of Civil ,,PD4dure, and Plaintiff hereby demands upon answering this
       suit, that the Defendants~    er in its correct legal and assumed name. TEX. R. Civ. P. 28.
                            ~                  III
                            ~               PARTIES
   3. Plaintiff is an ~ dl~idual residing in Harris County, Texas and is represented by the
       undersigned ~sel.
   4. Defenda ~ATE FARM MUTUAL AUTOMOBII E INSURANCE COMPANY, is an
       insura~
             ~om p
                 any authorized to do business in the State of Texas that maY be served
       th~~o~their registered agent: Corporation Service Company, 211 E. 7Ih Street, suite 620,
       Austin, Texas 78701.
   5. Plaintiff specifically invokes the right to institute this suit against Defendant in any other
       name which has been used to designate it, or which it has used, including, but not limited
       to, "STATE FARM." Plaintiff expressly invokes his right under Rule 28 of the Texas Rules
 Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 8 of 34




   of Civil Procedure to have the true name of this parry substituted at a later time upon the
   motion of any parry or of the Court. In the event any parties are misnamed or not included
   herein, such event was a"misnomer," or such parties are or were "alter-egos" of parties
   named herein.
                                        IV                                       ~
                             JURISDICTION AND VENUE                              ~
                                                                                0
6. This Court has personal jurisdiction over STATE FARM, as it does b i% ss in Texas and
   issued a policy for uninsured/uninsured motorist coverage that it fa& to honor.
7. This Court has subject matter jurisdiction over Plaintiff's clai        aintiff seeks damages
   under the common law and statutes of the State of Texas. v~mount in controversy for
                                                                 ~
   Plaintiff , s claims exceeds this Court's jurisdictional mini!"m.
8. Venue for this action is proper in Harris County, Tex4ecause it is the county in which
   all or a substantial part of the events or omissions    ~ rise to Plaintiff's claims occurred.
   See Tex. Civ. Prac. & Rem Code, Sec. 15.002(~
                                             V      ~
                INTRODUCTION AND F~4 AL BACKGROUND
9. This lawsuit results from an automobi          lision that occurred on or about March 5, 2018.
   Plaintiff was involved in a motor v~~e accen
                                            idtith
                                                w an unnsurerivervecle
                                                      i   dd   /hi ~ Kira
                                                                       er
                                      ~
   Allen. Kierra Allen failed to ctrol the speed of her vehicle thereby crashing Plaintiff 's
                                  '
   vehicle. The crash caused        s to the Plaintiff.
10. The Plaintiff made an i~ ured motorist claim with STATE FARM, but STATE FARM
   refused to affect a prO t, fair, and equitable settlement of Plaintiff's claim after liability
   became reasona~ ^~c e r. In fact, liability was never disputed.

               oo
                ~                            vi
                  CAUSES OFACTION IN UNDERLYING CLAIM
11. Kierra MJ~en's negligence and gross negligence caused the wreck giving rise to this cause
             Kierra Allen was negligent and grossly negligent in one or more of the following
   ways:
       a. Failing to timely apply the brakes.
       b. Failing to maintain a proper lookout.
       c. Failing to turn the vehicle to avoid the collision.


                                              2
 Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 9 of 34




       d. Driving the vehicle at a rate of speed greater than that at which an ordinary and
           prudent person would have driven under the same or similar circumstances.
       e. Failing to maintain a safe distance between her vehicle and the vehicle ahead of
           her.
       '                             VII                                     ~
                    CAUSES OF ACTION AGAINST STATE FAI2M
                                                                            0 N,
12. STATE FARM has a"Special Relationship" with CHANDRAWARE,                  r of the vehicle
   and driver at the time of the accident were Plaintiff were injured.
13. Plaintiff contracted with STATE FARM to pay his damages i ~event that he became
   involved in a motor vehicle accident whereby he would e~ e victims of an accident.
   STATE FARM breached the contract. Despite having derr~ ed payment of the claim and
   having the necessa ry information to tender the appli~~e limits of coverage within the
   contractual limits of Plaintiff's policy, STATE F4 failed and refused to tender the
   applicable policy limits or any other reasona8~Qfamount in satisfaction of the insurer's
   contractual obligations and                ~
                                          o C~
14. STATE FARM violated the Texas Insura ~ode, engaged in fraud, acted in bad faith, was
                                          0
    negligent and grossly negligent and~ ling the Plaintiff's claim, breached its common
   law and statutory duties of good ~~ and fair dealing with respect to the Plaintiff, failed
   to promptly adjust, analyze, piond/or settle the Plaintiff's claims and violated multiple
   provisions of the Texas _Wance Code. STATE FARM also engaged in unfair claim
   settlement practices, faftdAo act in good faith under the statutory and common laws in and
   of Texas and refuse~~Affect a prompt, fair and equitable settlement of Plaintiff's claim
   after liability b a~ reasonable clear.
15. STATE FAR"'olated Texas Insurance Code 541 and 542 and
16. STATE 10,~W wrongfully and/or unlawfully exercised dominion and/or control over all or
   part ofgj? money comprising Plaintiff's uninsured motorist policy limits and/or personal
           rotection.
17. STATE FARM employed a course of conduct which was intended to deprive the Plaintiff
   of their rights of uninsured coverage policy with STATE FARM. This fraudulent tactic was
   intended to delay and/or minimize payments of future and/or current claims that should be




                                             3
Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 10 of 34




      made to its insured who purchase uninsured and uninsured motorist coverage, in order to
      evade paying and/or promptly paying current claims and future claims.
18. While STATE FARM's advertising promotes the benefits of and their promises to pay
      uninsured and uninsured motor vehicle claims, it has and had no intent to live up to its
      promises and/or advertisements. STATE FARM never intended to cly with its
      contractual and/or statutory duties to the Plaintiff as (a) its advertising p~o,~~es and (b) the
                                                                                 z
      Texas Insurance Code requires.                                                 D
19. STATE FARM conduct was and continues to be egregious as it ~a'tes the law and the
      tenor of the law as it also violates the Texas Insurance Code, th+,
                                                                      '-2s Deceptive Practices
      Act and Texas common law, which includes its duty of goo a~tD arising from the "Special
      Relationship" between it and its insurers and warrants          tive damages, which Plaintiff
      seeks herein.                                          ~0
                                                             O
20. Instead, STATE FARM employed the course of               uct described herein. Its goal was to
                                                    O
    deprive the Plaintiff of their rights under their surance policy, STATE FARM actively
      induced consumers to purchase underin%~ ~a
                                               "nd uninsured motorist coverage, knowing
      that it would not live up to its contra t~bligations or its "Special Relationship" duties
      to consumers who purchased unde ied and uninsured motorist coverage.
21. STATE FARM's conduct was andGntinues to be egregious as it was, and continues to be,
      fraudulent and a breach of c~oD~ct.
22. STATE FARM's condu ~             ates the law and the tenor of the law as it violates the Texas
      Insurance Code and Texas common law, which includes its duty of good faith arising from
      the "Special Relati~~ip" between it and its insured.
                    ~              VIII
                    OLATIONS OF TEXAS DECEPTIVE TRADE
                 ~D PRACTICES ACT AND TIE-IN-STATUTES
                D
23. Plainti,      reby incorporate by reference all facts and circumstances set forth under the

      fo~ing paragraphs.

24.           STATE FARM's collective actions constitute violations of the DTPA, including

      but not limited to, Sections 17.46(b) (12), (14), (20), (24), and Section 17.50(a) (4) of the




                                                 n
Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 11 of 34




   Texas Business & Commerce Code. STATE FARM collectively engaged in false,

   misleading, or deceptive acts or practices that included, but were not limited to:

          a.       Representing that an agreement confers or involves rights, remedies, or
                   obligations which it does not have or involve, or which are prohibited by
                   law;                                                      ~
                                                                        ~
          b.       Misrepresenting the authority of a salesman, represe&e, or agent to
                   negotiate the final terms of a consumer transaction;

          C.       Failing to disclose information concerning good v~services which were
                   known at the time of the transaction, and th~ilure to disclose such
                   information was intended to induce the co~er into a transaction into
                   which the consumer would not have ent ~e ad such information been
                   disclosed;                              ~~ J
                                                          ~
          d.       Using or employing an act or practi        violation of the Texas Insurance
                   Code;
               I
          e.       Unreasonably delaying the i0estigation, adjustment and resolution of
                   Plaintiff's claim;     oO~
                                          ~
          f.       Failure to properly in  ate Plaintiff's claim; and/or
                                      a
          g.       Hiring and relyinepon a biased engineer and/or adjuster to obtain a
                   favorable, resul nented report to assist STATE FARM in low-balling
                   and/or denyip~aintiff's damage claim.
                                O
25. As described in this O~ gJ al Petition, STATE FARM represented to Plaintiff that their

   insurance policy a~~TATE FARM's adjusting, and investigative services had
                     ~
   characteristics~C61nefits that it actually did not have, which gives Plaintiff the right to

   recover unt,~ection 17.46 (b)()
                                5 of the DTPA.
               O
26. As de c ed in this Original Petition, STATE FARM represented to Plaintiff that its
        ~
    in~~nce policy and STATE FAR1V1's adjusting, and investigative services were of a

   particular standard, quality, or grade when they were of another, which stands in violation

   of Section 17.46 (b)(7) of the DTPA.




                                            5
Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 12 of 34




27. By representing that STATE FARM would pay the entire amount needed by Plaintiff to

   cover their medical bills, pain and suffering, STATE FARM has violated Sections 17.46

   (b)(5), (7) and (12) of the DTPA.

28. STATE FARM's actions, as described herein, are unconscionable in that it ok advantage

   of Plaintiff's lack of knowledge, ability, and experience to a grossly un     gree. STATE

   FARM's unconscionable conduct gives Plaintiff the right to~~ief under Section
                                                                       oO
   17.50(a)(3) of the DTPA.
                                                                 ~O
29. STATE FARM's conduct, acts, omissions, and failures l'a~ described in this Original
                                                               ~
   Petition, are unfair practices in the business of insurar , in violation of Section 17.50 (a)

   (4) of the DTPA.
                                                    O~
30. Plaintiff are a consumer, as defined undOeFhe DTPA, and relied upon these false,

   misleading, or deceptive acts or practic~ade by STATE FARM to their detnment. As
                                             0
   a direct and proximate result of ST        ARM's collective acts and conduct, Plaintiff have
                                         NA
   been damaged in an amount in,~cess of the minimum jurisdictional limits of this Court,

   for which Plaintiff now sQ~0~11 of the above-described acts, omissions, and failures of

   STATE FARM are a~_groducing cause of Plaintiff's damages that are described in this
                         O _~)
   Original Petitio ~
                   ~
31. Because STA       FARIVI's collective actions and conduct were committed knowingly and
              O
   intentio~ Plaintiff is entitled to recover, in addition to all damages described herein,
          ~
   me      nguish damages and additional penalty damages, in an amount not to exceed three

   times such actual damages, for STATE FARM having knowingly committed its conduct.

   Additionally, Plaintiff are ultimately entitled to recover damages in an amount not to




                                              :
Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 13 of 34




    exceed three times the amount of inental anguish and actual damages due to STATE FAR1V1

   having intentionally committed such conduct.

32. As a result of STATE FARM's unconscionable, misleading, and deceptive actions and

   conduct, Plaintiff have been forced to retain the legal services of the unders'~g~ned attorneys
                                                                                   ~~
   to protect and pursue these claims on his behalf. Accordingly, Pl                 also seeks to

   recover their costs and reasonable and necessary attorneys' fees ao         itted under Section

   17.50(d) of the Texas Business & Commerce Code, as well as~~ other such damages to
                                                                     O
   which Plaintiff may show himself to be justly entitled at 1~d in equity.
                                                        ~~
                                        VIII           ~
                                     DAMAGES
33 Plaintiff are entitled to recover statutory and           on law damages as a result of the
   conduct of STATE FARM. The adjuster for             TE FARM was in the course and scope of
   his/her employment when he/she effectiv            nied the Plaintiff's claim.
34 Plaintiff seeks all common law statut          amages and relief to which he may be entitled,
   punitive or exempla ry damages, pl~a orney's fees, court costs, 18% interest on amounts
   recovered, prejudgment and po~q
                                ugment interest at the greatest legal rates. The damages
   sought by Plaintiff include~
       a. Damages for pa fa~future physical impairment.
                        ~
       b. Damages for     and future loss of wages and/or wage earing capacity,
       c. Damage ~ st and future mental anguish and emotional distress,
       d. Dama~
              ~"orp
                  ast and future p
                                 h sical
                                    Y p  ain and sufferina
                                                         ~
       e. Dar~~s for past and future physical disfigurement,
       f. tW-ages for past and future medical care and treatment and related expenses,
            ost of Court and
           Pre judgment and post judgment interest at the greatest legal rates,
       i. Attorney's fees and
           18% interest on all amounts awarded or the greatest legal rate for the specific
           cause(s) of action under which the Plaintiff recover herein, as damages and/or costs
           and/or interest,

                                             VA
Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 14 of 34




       k. Treble damages and/or exemplary and/or punitive damages and/or
       1.   Any and all further relief to which the Plaintiff may be entitled.
35. As such, Plaintiff have incurred damages in excess of the minimum jurisdictional limits of
   this Court. The amount of the Plaintiff's damages is substantial and well in excess of the
   jurisdictional minimums of this Court. Many elements of damage, T~uding pain,
   suffering and mental anguish in the past and future, past and future ph~~~ impairment,
   and future lost earning capacity, cannot be determined with mat               atical precision.
   Furthermore, the determination of many of these elements of dar           is peculiarly within
   the province of the jury. Plaintiff do not, at this time, seek any    ain amount of damages
   for any of these particular elements of damage, but would ' t ad rely upon the collective
   wisdom of the jury to determine an amount that would           y and reasonably compensate
   them. However, required by Rule 47 of T.R.C.P., Pl           specifically pleads that Plaintiff
   seeks monetary relief of $1,000,000.00, includ'          mages of any kind penalties, costs,
                                                     O
   expenses, pre judgment interest. However, P i iff reserve the right to either file a t ri al
   amendment or an amendedp
                          leadin~
                              ~ on    ~
                                   ~, ~
                                  ~~   ,~ ue should subsequent evidence show this
   figure to be either too high or too low ~

                                               ix
                                    o NITSCELLANEUS
36. Plaintiff incorporates all    liraphs of this petition into all others by reference. All
   conditions precedent to la ntiff's rights to recover have occurred. Headings or paragraphs
   do not limit the scopO their contents, as the contents of all paragraphs are incorporated
   into all others b 4r nce.
37. All pleadings        are made directly and in the alternative.
                                              x
            ~O                       JURY DEMAND
38. Plain~equests that all causes of actions alleged herein be tried before a jury consisting
   o ci ens of Harris County, Texas. Plaintiff renders the appropriate jury fee.
                                XI
            REQUEST FOR STANDARD DOCKET CONTROL ORDER
39. Plaintiff present his objection to Agreed Docket Control order. Parties will not reach any
   agreement on Docket Control Order. Plaintiff request standard Harris County Docket


                                              :
    Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 15 of 34




       Control Order to be issued and served on all parties.
                                               XI
                               REQUEST FOR DISCLOSURE

40. Pursuant to Rule 194, Defendant is requested to disclose, within 50 days of the service of this

   request, the information or material described in Tex. R. Civ. P. 194.            ~

                                        XII
                   FIRST SET OF INTERROGATORIES TO DEFEND<A
                                                                            °

   1. If you are going to contend that Plaintiff failed to meet any co          ns precedent to filing
      suit, please give the basis for that contention.
                                                                   ©
   2. Identify the date you first anticipated litigation and t       easons that led you to that
      conclusion.
                                                               O
   3. Set forth the timeline of documents you have rec~ and reviewed in connection with
      Plaintiff's UIM claim.                     O~

   4. Identify the dates for which you must ha o~ ~ely evaluated, accepted, and/or rejected
         a. Plaintiff's UIM claim.
                                               ~
   5. If you are going to somehow clai ~~ntiff was contributorily negligent, give the factual
      basis for that contention.       O~
                                       0
   6. If you are going to contenjgkPlaintiff failed to mitigate his damages in any manner,
      please give the basis of thntention.
                               ~
   7. Please identify any m~cal, mechanical or engineering expert you consulted with prior to
      extending any settl~ offers on the Plaintiff's UI1V1 claim.

   8. Identify each     on who provided information or participated in answering these
                     ,
      interrogatorn~~ncluding his name, address, telephone number, and position or job title,
      and stat~°~4ch interrogatories each person provided information for or participated in
      answerb~

   9. I4yJevery person who participated to any degree in the investigation of the claim
      involved in the case, describe the involvement of each person identified, and state the dates
      of each investigation.

   10. Describe in detail your investigation concerning Plaintiff's claim and include in your
       answer each activity that you contend satisfied the requirements of TEX. INS. CODE
       article 541.

                                                9
Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 16 of 34




11. For each activity that you contend satisfied the requirements of TEX. INS. CODE article
    542 regarding "Prompt Payment of Claims." State the following:

       a. The date you received notice of any claim, how you received notice, and the identity
          of any document or person who gave you notice;

       b. The date your acknowledgement receipt of the claim, the means ~ tent of the
          acknowled~ement
                   ~ ~ and the identitY of Yan document     por erso
                                                                  ~~ ~ knowledged
           receipt;                                                    ~
                                                                      o~
       c. The date you commenced any investigation of the claim, ~ you commenced your
          investigation, the identity of any person who comme °  he investigation, and the
          identity of any document showing the commenceme f your investigation;

       d. The date of each request from the claimant for~ftems, statements, and form you
          reasonable believed, at the time, would be r~ed from the claimant, the identity
          of the document setting out the request, L
                                                   ~ he identity of the person making the
          request;                              ~O
                                                 ~
       e. The date you received all items,      ents, and forms required by you in order to
          secure final proof of loss, and w~occurred on that date;

       f. The date and identity of a,~,~ument notifying the claimant of your acceptance
          or rejection of the claim a~~he reason for your rejection;
                                   Q.
       g. The date and ident'~~any notice to the claimant stating any reasons you needed
          additional time; O

       h. The date an    unt of any payment by you, and the identity of any document
          relating t~~ ayment.

12. If you conteV at Plaintiff has not given you information that is necessary for you to
   properly °e °    e and pay his claim, please identify and describe all further information
   that yo       , when it was requested, and why it was necessary.
          ~
13. Stc~6e ry basis, in fact and in terms of the policies, for Defendants' Denial and/or
   rec mendation of denial or Plaintiff's claim. If you have not denied the claim then state
   every basis, in fact and in terms of the policies, for Defendants' failure to pay Plaintiff's
   initial demand.

14. Identify each element of Plaintiff's claims that you contend is not covered by the policy
    and explain why each is not covered. Also, identify each element of Plaintiff's claim that
    you agree is covered by the policy and explain why each is covered.

                                            10
Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 17 of 34




15. For the most recent five (5) years, please provide the following information

       a. The total number of written claims filed for UM coverage, including the original
          amount filed for by the insured and the classification by line of insurance of each
          individual written claim;

       b. The total number of written claims denied;                             o~

       c. The total number if written claims settled. Including the ori~~amount filed for
          by the insured, the settled amount, and the classification ofo of insurance of each
          individual settled claim;                                   ~
                                                                   oO~
       d. The total number of written claims for which lawst.fir̀t,~,>~'ere instituted against you,
          including the original amount filed for by,4    tlhl * sured, the amount of final
          adjudication, the reason for the lawsuit, and tssification by line of insurance
          of each individual written claim;

       e. The total number of complaints, their clollication by line of insurance; the nature
          of each complaint, the disposition       ese complaints, and the time it took to
          process each complaint. Please al     vide any information you possess regarding
          how your complaint ratio comp,     o that of the industry average.

16. For the handling adjuster please psvid-e the following information:
                                      ~
       a. The total number of cl,,,* s currently assigned
                                oQ
       b. Educational bac ~        d from high school to present

       c. Job history. 'AA

       d. Training re ords related to the field of claims handling in general and "accident
          dynar*§" specifically

       e.       ' t insurance adjusters license along with proof that the license was current
            ~   ing the pendency of Plaintiff's claims.

            A list of any lawsuits to which the handling adjuster has been a name party to in the
            last ten (10) years.

17. If you contend that any medical expenses incurred by Plaintiff were either unreasonable,
    unnecessary or both, please identify the following:
        a. Which provider (s) provided unnecessary services along with a list of those
            services.


                                             11
Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 18 of 34




        b. Which provider (s) charged performed charged unreasonable amounts for their
           services along with a list of those services and the amounts you would consider
           unreasonable.

18.Please list all medical expenses submitted by or on behalf of the Plaintiff that you do agree
   were both reasonable and necessary. Please include provider, dated and type of service and
   the amount charged.
                                                                                067
19.Please list all medical expenses submitted by or on behalf of the Plai if hat you believe
   a"paid vs. incurred" deduction applies, including the amount of chat9es incurred for those
   medical expenses, the amount of the "paid vs. incurred" dedf and the amount of
   money which you believe was actually paid for those medicals.
                                                                  oO

                                     XIII       O
                     REOUESTS FOR PRODiJCTION T04FFFNDANT

1. Produce copies of each and every insurance polar~ `~nd/or agreement which may be
   required to satisfy all or part of a judgement     may be entered in this action or to
   indemnify or reimburse Defendants for payme made to satisfy such a judgement. This
   request specifically refers to all coverage~lable to Defendants and/or thought or a
   named insured or omnibus insur.ed or ~ ther type whether by application, binder,
   issuance of policy or extension of a g ~eri od.

2. Produce copies of any document t~t~  any expert witness you may call to testify at tri al' of
   this case has reviewed and/or wil~ilize to aid testimony.

3. Produce copies of any doi4t or other item an expert witness you may call to testify at
   trial of this case has rev e, d or relies upon which relates to or in any way concerns the
   Plaintiff's damages or~`uJ̀ries suffered by Plaintiff.
                         O
4. Produce copies ~n document that any expert witness you may call to testify at trial of
   this case has e      ed or relied upon in formulating his/her opinions that relates to or
   concern's tl~i~~gation in any way.

5. Produc~#wes of any statements given to Defendants by Plaintiff or co-Defendant or
   staterpos given by and otherwise obtained by Defendants from Plaintiff or co-Defendant.
        ~v
6. Pro ce copies of any and all investigation and/or accident reports in Defendant's
   possession excluding documents which constitute communications between agent's or
   representatives of Defendants that were made subsequent to the occurrence upon which
   this suit is based and in connection with or anticipation of the defense of claims made a
   part of the pending litigation.



                                            12
Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 19 of 34




7. Produce a copy of the curriculum vitae of each expert witness you may call to testify upon
   the trial of this case.

8. Produce all non-privileged documents, records and/or other writings that evidence an
   admission, in whole or in part; that the incident was caused by an act or omission or fault
   or negligence of any person or entity.

9. Produce any photographs or videotapes of Plaintiff.

10. Produce copies of any documents reflecting settlement agrTe fts, dals, and/or
    understandings between Defendants and any other parry concer, the lawsuit or the
    incident made the basis of this lawsuit.                  ~

11. Produce copies of any and all documents and/or reports, as      as all other tangible things,
    physical models, compilations of data and other material     ared by any expert whom you
    may call to testify, including the discoverable factual    rvations, tests, supporting data,
    calculations, photographs and options of such expe 411th regard to this case.

12. Produce copies of any and all documents and 4ib'le items furnished to each expert you
    may call to testify at trail of this case. ~

U. Produce copies of any and all documen    idencing the reasons why the company issuing
   any policy which would protect you     t the risks sued hereon claims or intends to claim
   that is has some ground for denyi     coverage provided under said policy.
                                      ~
14. Produce copies of any and all (R~arts, plans, photographs, or other documents intended to
    be introduced not evidencf~,~'e issues of liability or damage.

15. Produce copies of any n~ll photographs, videotapes, movies, slides, etc., that in any way
    relate to the incident  e the basis of this suit.

16. Produce copies "y and all indemnity agreements between any of the parties to this case.

17. Produced c° isof any and all indemnity agreements between any party to this case and
    any no ~     which is relevant to the incident or injuries made the basis of this suit.
           O
18. Pr      copies of any and all reports which have been obtained from any expert you may
    ca    testify at trial of this case.

19. Produce copies of any and all work papers, notes, and other documents in the fil of any
    expert witness who you may call to testify, or in the fil of any expert witness whose
    opinions will be relied upon in whole or in part by an expert you may call to testify at the
    trial of this case.


                                             13
Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 20 of 34




20. All documents signed by Plaintiff.

21. The insurance applications made by Plaintiff subject this lawsuit.
             1
22. Any insurance application filed by Plaintiff and all documents relating to the application.

23. A complete copy of the Plaintiff's insurance policy at issue in this lawsl%~cluding all
    prior and subsequent policies.
                                                                           ~o
24. A complete copy of all other insuring agreements relating to Plaintig.

25. Any other agreements between Plaintiff and Defendant or Defy          nt and co-Defendants
    and all the documents relating to any agreement.         00~
                                                                O
26. Your entire "underwriting" file on Plaintiff's policy at is'~e in this lawsuit. This request
    excludes any documents that may be protected b~~orney-client or work product
    protection.

27. A privilege log for any documents you claim * s bject to the attorney-client or work
                                               ,
    product privileges.
                                             °o~~
28. All underwriting guidelines and related~ments relating to Plaintiff's insurance policy.
                                             D

29. Copies of any statements you ha         eived from any person the subject matter of this
    lawsuit.                       ~
                                   0
30. The agent's/adjuster's/clai     nager's entire file concerning Plaintiff.
                              ~
31. All documents mention   summarizing, containing, describing, or otherwise relating to
    any contacts betwee~~ and Plaintiff.

32. Copies of any p rs~al notes, documents, or memoranda relating to Plaintiff.
                 0
33. All corresp~nce between you and Plaintiff or his representatives.

34. All condence between you and anyone else relating to Plaintiff. Plaintiff's claims,
    cla' etony, or this lawsuit.

35. All records of every telephone conversation with or regarding Plaintiff.

36. All document submitted by Plaintiff in support of his claim.

37. All documents received from anyone else regarding Plaintiff's claim.



                                            14
Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 21 of 34




38. All documents setting forth any opinion of your counsel regarding the interpretation and
    application of any exclusion, limitation, or other policy provision to Plaintiff's claim, to
    the extent that you relied on any such document in making your decision to deny Plaintiff's
    claim for the full policy limits.

39. All documents that you contend satisfied your obligation under TEX. INS CODE article
    21.55 in this case.                                                   ~
                                                                              0
40. All documents that you contend satisfied your duty to promptly  od to pertinent
    communications from Plaintiff.                                ~
                                                                     o~
41. All documents that you contend satisfied your duty to attempt i od faith to effectuate a
    prompt, fair, and equitable settlement of Plaintiff's claim. OO

42. All documents that you contend satisfied your duty to p     e promptly to Plaintiff or her
    representatives a reasonable explanation of the basis i  s insurance policy in relation to
    potential coverage, payments, the facts or applicabl̀   for denial of her claim or for the
    offer of a compromise settlement.              ~~
                                                   ~O
43. All documents that you contend satisfied y~luty to conduct a reasonable investigation
    of Plaintiff's claim based upon all availabl, ormation.

44. The entire personnel file of each ag     ~adjuster involved int the underlying facts of this
    case.                              ~
                                     ~
45. All other documents, reports (* memoranda received, reviewed, relied on by you, or
    otherwise related to your      g of Plaintiff's claim.

46. All documents relatio       company guidelines or policies that serve as criteria for
    evaluation whether       s are covered or excluded by any polices provisions that you
    contend apply to P    ff's claim.
                    ~
47. A copy of yo     urrent claim handling policies and procedures and the version in effect at
    the Plaintif~~~ as pending.

48. The re~e and reinsurance file relating, concerning or referring to Plaintiff.
        ~
49. Af~~cuments that you contend contradict the amount of Plaintiff's claim.

50. Any complaint list, complaint journal, or similar document for the most recent five-year
    period. This request seeks any list kept in the form required by the Texas Department of
    Insurance pursuant at 28 Tex. Admin. Code 210103 (6), and any similar documents.




                                            15
Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 22 of 34




51. All claims and underwriting files for each claim by another claimant whose claim you
    denied in the past five years for any reason that you contend supports your denial of
    Plaintiff's claim. You may redact personal privacy information.

52. Your claim denied journal and any similar documents for the most receiit five years.

53. All demand or complaint letters you have received in the past five years f*any person
    after you denied h'is claim for any reason that you contend suppo~~ur denial of
    Plaintiff's claim.                                                ~

54. Copies of all petitions and complaint field in any lawsuits in the° il   l7five years to which
    you are, or have been, a parry in any capacity relation to disput ' volving allegations of
    "bad Faith," deceptive trade practices, unconscionable cond °         fair insurance practices,
    violations of article 21.21 of the Texas Insurance Code, b           of the, duty of good faith
    and fair dealing, any violation of any statue, rule, or re      ion regulating the business of
    insurance, or any similar allegations, relating to ta po ' similar to Plaintiff's policy and
    any claim you denied for any reason you contend a          s to Plaintiff's claim.
                                                        ~
55. Your most recent annual statement as field wit         Texas Department of Insurance.
                                                   ~
56. All documents showing premiums paid b            ntiff for the policy.

57. All documents relating to the amo           any reserve you have established, set aside, or
    reported for Plaintiff's claims. ~
                                       0
58. Documents showing your net~
                             v~rth for the past five years.                         ~.
                                °O
59. Any settlements agree      or siniilar document reflecting any agreement, deal, or
    understanding betwee~ and other person or entity with respect to this case.

60. All documents ref~ to or relied on in your interrogatory answers.
                    ~
61. Any videotap ~id/ or videotape recording of anything relation to any issue, claim, fact or
    defense in    awsuit:
              °O
62. All ph      aphs that relate to Plaintiff or any claim, defense, or issue in this case.
          9
        ~
63. AII~~ngible things that relate to any claims of defense in this case.

64. All employment agreements that you.have ever had with your agent and adjuster in this
    case.

65. Produce all training materials available to the handling adjuster that pertain to "accident
    dynamics."

                                              16
Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 23 of 34




66. All literature available to the handling adjuster showing potential injuries resulting from
    low-impact accidents.

67. All documents which reflect the date on which you first anticipated litigation.




       Admit that v~ ..~. .~ r.. r. .

   2. Admit that personal jurisdiction exists.

   3. Admit that this is a convenient forum.

   68. Admit that Defendants has been properly name o ~Plaintiff's most recently filed
       Petition/Complaint.                         ~

   69. Admit that Defendants ran electronic searc4odetermine if Plaintiff had a history of
       injury claims.                        ~
                                             °
   70. Admit that to your knowledge Plaint ~ad not made any injury claim other than the
       one arising out of this lawsuit.
                                            ~p
   71. Admit you breached your con~~t with Plaintiffwhen you denied his claim.
                                        0
   72. Admit that Plaintiff ha~~Q coverage with your company for the date of loss in this
       lawsuit.            O
                              ~
   73. Admit your agent       resented that damages the type of which Plaintiff incurred were
                         _~
                          ,T
       covered prior tO' " r denial of this claim when Plaintiff purchased a policy from you.

    74. Admit Pla~~met all conditions precedent bring this suit.

    75. Ad      ~ wrongfully denied Plaintiff's claim.
             ~
    76. AQ't you consistently underpay covered losses.

   13.1it that your complaint ratio with the Texas Department of Insurance is over 2 times
      that of industry average.

   14. Admit Plaintiff suffered loss greater than your adjuster's proffered value.




                                             17
Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 24 of 34




  15.Admit the agent involved in the events giving rise to this lawsuit did not commit an
     error and/or omission.

  16.Admit you or you adjuster undervalued Plaintiff's loss and/or damages.

  17. Admit you violated the Texas Insurance Code in the events giving rise to this lawsuit.

  18. Admit you did not promptly pay Plaintiff's undisputed potion of thes ims.
                                                                     ~
  19. Admit you delayed acceptance or denial of Plaintiff's claims. S

  20. Admit that as of March 5, 2018, you had not issued any pa~          for UM benefits to
      Plaintiff.                                              °0
                                                             O
  21. Admit that the terms of the applicable insurance polic~ not require as insured to sign
      a release to obtain contractual benefits.
                                                       0
                                                       O
  22. Admit that you refused to explain what medi        penses you reimbursed Plaintiff for
      under his PIP coverage.                  ~O

  23. Amit that the information referenced
                                         ~~b~above re quest was sou ght in writing.
                                            ~
  24. Admit that you did not ask for         nformation about the medical condition of the
      Plaintiff prior to this accident. ~
                                    ~
  25. Admit that you do not beli~ Plaintiff was injured in this accident.
                            °~
                          "
  26. Admit that you do b ~~ e that Plaintiff was injured in this accident.

  27. Admit that some o~he Plaintiff's medical expenses provided to you were reasonable
      and necessary. n
                     ~

  28. Admit thafiNONE of the Plaintiff's medical expenses provided to you were reasonable
      and necb"v.
           °~U
  29. Ad~hat Plaintiff did nothing to cause or contribute to causing this accident.

  3~iit that the police were timely notified about this accident.

  31. Admit that you and your conduct are governed by the statutory provisions of the Texas
      Insurance Code.

  32. Admit that all correspondence sent to Plaintiff, or his representatives, was done
      intentionally and/or knowingly.

                                            :
Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 25 of 34




  33. Admit that it was intended that Plaintiff could rely on the factual statements contained
      within any correspondence you sent to him or his representatives.

  34. Admit that you have a duty of good faith and fair dealing as it applies to claims
      presented by your policy holders

  35. Admit that you have a duty not to provide false information to your p~holders.
                                                                      ~~
                                                                     ~
                                           Xv
                                       PRAYER                      ~D
                                                                  ~
  WHEREFORE, PREl®HSES CONSHDERED, Plaintiff                      ctfully request that the
                                                              10
  Defendants be cited to appear and answer herein, and th      a final hearing of the cause,
                                                         ~
  judgment be entered for the Plaintiff against Defen       for damages in an amount within

  the jurisdictional limits of the Court; together ipre judgment of interest (from the date

  of injury through the date of judgment) ~D
                                          at ~a imum rate allowed by law; post judgment
                                              L

  interest at the legal rate, costs of c    and such other and further relief to which the

  Plaintiff may be entitled at law ordequity.

                                0
                              pO~

                          ~
                      ~ A
                  ~O
             O



         ~D

    ~




                                           19
Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 26 of 34




                                 Respectfully submitted,

                                 PUscg & NGUYErr LAw FiRm PLLC

                                  /s/Anthony Akins Pzcsch
                                 Anthony Akins Pusch
                                 apusch@puschnguyen.com         ~
                                 State Bar No. 24094445         ~
                                 Chi-Hung David Nguyen
                                 cnguyen@puschnguyen.com ~
                                 State Bar No. 24095085   1
                                                          1:~~'
                                 6330 Gulf Freeway
                                 Houston, TX 77023
                                 713-524-8139 (Offic
                                 713-524-7034 (Facs
                                 For Electronic Se~
                                 eserve@puschnW         com

                                 ATTO                  PLAINTIFF


            PLAINTIFF HEREBY DETDS TRIAL BY JURY
                               ~D
                               ~
                              ~
                            ~D




                                   co
       Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 27 of 34

                   ~                                               Receipt Number: 899793
               A
        ,     ~I ,                                                 Tracking Number: 73743929
EML                    -'
COPY OF PLEADING PROVIDED BY PLT

                                        CAUSE NUMBER: 202024553


PLAINTIFF: WARE, CHANDRA                                              In the 215th Judicial

vs.                                                                   District Court of

DEFENDANT:      STATE          FARM   MUTUAL   AUTOMOBILE             Harris County, Texas
INSURANCE COMPANY
                                                               ~
                                               CITATION
THE STATE OF TEXAS
County of Harris

T0: STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY MAY BE SERVED THROUGH ITS
REGISTERED AGENT CORPORATION SERVICE COMPANY
211 E`7TH STREET SUITE 620
AUSTIN TX 78701

   Attached is a copy of PLAINTIFF'S ORIGINAL PETITION.
This instrument was filed on Apri1 20, 2020, in the above numbered and styled cause
on the docket in the above Judicial District Court of Harris County, Texas, in the
courthouse in the City of Houston, Texas. The instrument attached describes the claim
against you.
   YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not
file a written answer with the District Clerk who issued this citation by 10:00 a.m.
on the Monday next following the expiration of twenty days after you were served this
citation and petition, a default judgment may be taken against you.
   ISSUED AND GIVEN UNDER MY HAND and seal of said Court, at Houston, Texas, this
April 21, 2020.


            o~ HqR~,~s
                                                            Marilyn Burgess, District Clerk
                                                            Harris County, Texas
                                                            201 Caroline, Houston, Texas 77002
                       i l 6

                                                            Generated By: CAROLINA SALGADO


Issued at request of:
Pusch, Anthony A
6330 GULF FREEWAY
HOUSTON, TX 77023
713-524-8139                                                                                   :.x
Bar Number: 24094445                                                         ,                  '.
                                                                    o t`,~...
                                                                     B Y VS_ — Pf -~~~
          Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 28 of 34




                                                                    Tracking Number: 73743929
                                                                                          EML


                                  CAUSE NUMBER: 202024553


PLAINTIFF: WARE, CHANDRA                                          In the 215th

    vs.                                                           Judicial District Court

DEFENDANT: STATE FARM MUTUAL AUTOMOBILE                           of Harris County, Texas
INSURANCE COMPANY




                              OFFICER/AUTHORIZED PERSON RETURN
Came to hand at                    o'clock            M., on the                     day of
                                          , 20
Executed at (address)
in              County
at               o'clock                     M.,     on     the                     day     of
                                                       , 20        ,
by delivering to                                                                    defendant,
in person, a true copy of this
Citation    together    with   the    accompanying              copy(ies)   of     the
                                          Petition
attached thereto and I endorsed on said copy of the Citation the date of delivery.
To certify which I affix my hand officially this                                      day of
                                              NEI

FEE: $
                                                                  of
County, Texas
                                               By:
                 Affiant                                         Deputy
On this day,                                                    , known to me to be
the person whose signature
appears on the foregoing return, personally appeared. After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited
on the return.

SWORN       TO      AND    SUBSCRIBED      BEFORE    ME     on         this                 of
                                        . 20


                                                                    Notary Public
     Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 29 of 34                                  6/1/2020 8:58 AM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 43354934
                                                                                                                By: Iris Collins
                                                                                                     Filed: 6/1/2020 8:58 AM

                                      CAUSE NO. 2020-24553

CHANDRA WARE                 §                                    IN THE DISTRICT COURT OF
                             §
VS.                          §                                         HARRIS COUNTY, TEXAS
                             §
STATE FARM MUTUAL AUTOMOBILE §
INSURANCE COMPANY            §                                        215TH JUDICIAL DISTRICT

               DEFENDANT’S ORIGINAL ANSWER AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant, STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

(hereinafter referred to as “State Farm”), files this Original Answer to Plaintiff’s Original Petition

and all subsequent supplemental and/or amended petitions filed against it and would respectfully

show the Court and Jury as follows:

                                                   I.

       Pursuant to the provisions of Rule 92 of the Texas Rules of Civil Procedure, Defendant

denies each and every, all and singular, the allegations contained in the Plaintiff’s Original Petition,

and demands strict proof thereof.

                                                  II.

       Defendant would show that Plaintiff has failed to fulfill the conditions precedent for

bringing an uninsured/underinsured motorist claim against Defendant. Specifically, Plaintiff has

failed to establish that he is legally entitled to recover damages from the owner or operator of an

uninsured or underinsured motor vehicle because of bodily injury sustained by him, caused by an

accident. Part C of the State Farm Texas Personal Auto Policy.
     Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 30 of 34



                                                   III.

        Pleading further, Defendant would show that it is entitled to all credits and offsets allowed

under the policy against any damages awarded by the jury. Such credits and offsets include, but

are not limited to, all Personal Injury Protection (“PIP”) payments made by State Farm to Plaintiff.

Defendant is also entitled to an offset in the amount of all of the alleged tortfeasor’s liability limits.

                                                   IV.

        Defendant would show that Plaintiff’s “extra-contractual” allegations are premature and

without merit since no breach of the contract has occurred.

                                                   V.

        Defendant would show any claim for breach of contract is meritless; specifically,

Defendant cannot be in breach of the contract because there has been no determination of (1)

liability, and (2) that Plaintiff’s damages exceed to tortfeasor’s policy limits, and all other

applicable offsets and credits.

                                                   VI.

        Defendant asserts that Plaintiff is not entitled to attorney fees in this case as there has not

yet been a showing of liability or damages entitling Plaintiff to recovery of uninsured motorist

benefits.

                                                  VII.

        Defendant asserts that Plaintiff is not entitled to pre-judgment interest or any other damages

beyond the policy limits of uninsured/underinsured motorist coverage under the subject insurance

contract.




                                                    2
     Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 31 of 34



                                                 VIII.

       Plaintiff’s rights to recover medical expenses are limited by the provision of Texas Civil

Practice and Remedies Code section 41.0105. Plaintiff is only entitled to recover the amount paid

or incurred by or on behalf of the Plaintiff.

                                                  IX.

       Defendant reserves the right to amend this Original Answer pursuant to the said Rules of

Civil Procedure.

                                          JURY DEMAND
       Defendant hereby demands a trial by jury pursuant to Texas Rule of Civil Procedure 216.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that it be released and

discharged of the charges filed against it; that Plaintiff takes nothing by reason of this suit; and for

such other and further relief to which Defendant may be justly entitled and for which Defendant

will forever pray.

                                                Respectfully submitted,

                                                GERMER PLLC


                                                By:_____________________________
                                                      DALE M. “RETT” HOLIDY
                                                      State Bar No. 00792937
                                                      rholidy@germer.com
                                                      LAUREN N. HERRERA
                                                      State Bar No. 24092720
                                                      lherrera@germer.com
                                                      America Tower
                                                      2929 Allen Parkway, Suite 2900
                                                      Houston, Texas 77019
                                                      (713) 650-1313 – Telephone
                                                      (713) 739-7420 – Facsimile

                                                ATTORNEYS FOR DEFENDANT,
                                                STATE FARM MUTUAL AUTOMOBILE
                                                INSURANCE COMPANY

                                                   3
     Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 32 of 34



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served on
all counsel of record on this 1st day of June 2020.

       Anthony Akins Pusch                                                  VIA E-FILE
       PUSCH & NGUYEN LAW FIRM PLLC
       6330 Gulf Freeway
       Houston, Texas 77023
       eserve@puschnguyen.com


                                                     LAUREN N. HERRERA




                                                 4
Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 33 of 34
             Case 4:20-cv-01999 Document 1 Filed on 06/05/20 in TXSD Page 34 of 34
                                     Harris County Docket Sheet


2020-24553
COURT: 215th
FILED DATE: 4/20/2020
CASE TYPE: Debt/Contract - Consumer/DTPA

                                   WARE, CHANDRA




                                                                                 k
                                Attorney: PUSCH, ANTHONY AKINS




                                                                              ler
                                              vs.




                                                                           tC
                   STATE FARM MUTUAL AUTOMOBILE INSURANCE




                                                                       ric
                                  COMPANY




                                                                    ist
                                 Attorney: HOLIDY, DALE MARETT




                                                                 sD
                                     Docket Sheet Entries




                                                                 es
         Date        Comment




                                                           rg
                                                       Bu
                                                     n
                                                 ily
                                               ar
                                           M
                                        of
                                     e
                                 ffic
                              yO
                           op
                        C
                      ial
                   fic
                  of
                Un




2020-24553                                                                               Page 1 of 1

215                                                                              6/5/2020 5:52:19 PM
